Citation Nr: 0001536	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  95-31 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION


Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to April 
1975, including service in the Republic of Vietnam.  

This matter was originally before the Board of Veterans' 
Appeals (Board) from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In November 1996, the Board denied the 
benefit sought on appeal.  The veteran appealed to the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims [Court]).

In February 1998, the Court granted an unopposed motion for 
remand.  In July 1998, the Board remanded the case to the RO 
consistent with the order of the Court.  In July 1999, the 
Board again remanded the case to the RO to ensure that an 
order to report for examination had been properly addressed.  
The matter was reconciled and the veteran appeared for 
examination in August 1999.  

By rating decision in September 1999, the RO confirmed a 
noncompensable disability rating for bilateral hearing loss, 
and continued a 10 percent disability rating for tinnitus, 
the highest schedular rating for the disability under 
Diagnostic Code 6260 of 38 C.F.R. § 4.87 (1999), which has 
been in effect since August 1994.  Following completion of 
the development action requested in the Board's 1999 Remand, 
the veteran's case has been returned to the Board for further 
action.  

On appeal the representative appears to raise the issue of 
entitlement to a total rating based on individual 
unemployability.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, 
this matter is referred to the RO for appropriate 
consideration.  



FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
characterized by a level II hearing impairment in each ear.  


CONCLUSION OF LAW

A compensable disability evaluation for bilateral hearing 
loss is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.7, 4.85, 4.87, Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased (compensable) rating for his bilateral 
hearing loss is plausible and, thus, well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability is a 
well-grounded claim).  The Board is also satisfied that all 
relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

On examination by VA in October 1994, hearing in the right 
ear was within normal limits from 250 to 2000 hertz with a 
moderate to moderately severe sensorineural hearing loss from 
3000 to 8000 hertz.  In the left ear, hearing was within 
normal limits from 250 to 1000 hertz with a mild loss to 2000 
hertz, and with a moderately severe loss from 3000 to 8000 
hertz.  Word recognition scores were 92 percent in the right 
ear, and 80 percent in the left ear.  

During a hearing before the undersigned in August 1996, the 
veteran testified that his hearing disability caused 
difficulties in his work an automobile salesman; that he wore 
hearing aids, but did a lot of work over the telephone and 
the aids interfered with this.  He also reported that the 
office intercom had to be placed immediately over his desk so 
that he could hear it; and that he was convinced he had lost 
sales due to the hearing loss.  

On VA examination in August 1999, the veteran reported 
difficulty in certain conversations, especially with 
backgrounds of noise, and in hearing high-pitched 
environmental sounds.  He used a telephone in the right ear, 
stating that he had difficulty hearing sound with the left 
ear.  He was exposed to weapon firing during infantry service 
in the Marine Corps and he complained of tinnitus which was 
almost always present.  The examiner reviewed the veteran's 
claims folder noting that testing in 1985 and 1994 were 
consistent with a moderate to moderately severe high-
frequency sensorineural hearing loss.  The 1999 VA 
audiological examination revealed an average pure tone 
threshold loss at 500, 1000, 2000, 3000, and 4000 Hertz of 41 
decibels in the right ear, and 44 decibels in the left ear.  
Speech recognition was 88 percent in each ear.  

During evaluation in 1999, there was a moderately severe 
high-frequency sensorineural hearing loss for 3000 to 8000 
hertz and a mild to profound sensorineural hearing loss for 
2000 to 8000 hertz.  Normal tympanograms and appropriate 
contralateral acoustic reflexes were obtained, bilaterally.  
Acoustic reflex decay was negative.  The degree and 
configuration of hearing loss were consistent with tinnitus,  
which would interfere with the veteran's ability to 
communication in conversations without amplification.  
Bilateral digitally programmable amplification was 
recommended.  The examiner commented that there was no 
indication that medical treatment or follow-up would be 
required.  

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1 (1999).  Where entitlement to compensation has already 
been established and an increase in the assigned evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings. Id.  

In order to qualify for a higher evaluation than he is 
currently assigned, the veteran must have a disability which 
more nearly approximates the criteria required for the next 
higher evaluation.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each 
person can be compared to a standard of normal hearing, and 
ratings are assigned based on that standard.  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

Evaluations of bilateral defective hearing range from non-
compensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second (Hertz).  To evaluate the degree of disability for 
bilateral service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness. 38 C.F.R. §§ 4.85, 4.87, Codes 6100- 
6110; Lendenmann, 3 Vet. App. at 349.  These criteria are 
established to provide an accurate measurement of hearing 
impairment and appropriate compensation to hearing disabled 
veterans utilizing certified equipment and techniques in a 
controlled atmosphere.  The hearing acuity evaluations 
include consideration of disability under the normal 
conditions of daily life and utilization of any required 
amplification devices. 38 C.F.R. §§ 4.85, 4.86 (1999).  

Here, the most recent examination findings are the most 
appropriate for assigning a schedular disability evaluation.  
The 1999 VA audiological examination revealed an average pure 
tone threshold loss at 500, 1000, 2000, 3000, and 4000 Hertz 
of 41 decibels in the right ear and 44 decibels in the left 
ear, with speech recognition ability of 88 percent in each 
ear.  Mechanically applying these results to the rating 
criteria reveals that these findings are translatable to 
designations which reflect that the veteran has level II 
hearing in each ear.  These findings, as properly assessed by 
the RO in the September 1999 rating action, do not warrant a 
compensable evaluation under the VA rating schedule.  38 
C.F.R. § 4.87.  Accordingly, the Board concludes that a 
compensable evaluation is not warranted on a schedular basis 
for the veteran's bilateral hearing loss at this time.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.85, 4.87, 
Code 6100.  

With respect to the assignment of a compensable rating on an 
extraschedular basis the Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1).  In this regard, while there is evidence that 
the veteran has difficulty at work due to his hearing 
impairment, the record does not reveal that the hearing loss 
has resulted in a marked interference with his employment 
beyond that contemplated in the Diagnostic Code.  
Additionally, it is well to observe that the examiner in 1999 
found that tinnitus, the evaluation for which not being an 
issue currently before the Board, was the disorder that 
interfered with the appellant's ability to communicate 
without amplification.  Moreover, the veteran's hearing loss 
has never necessitated a period of hospitalization.  In the 
absence of factors such as a marked interference with 
employment, or other unusual factors, the Board finds that 
criteria for the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

A compensable evaluation for bilateral hearing loss is 
denied.  




		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 
  Service connection is in effect for tinnitus, and a 10 percent evaluation has been assigned for that disorder.

